DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 02/25/2022 is/are being considered by the examiner.
Claims 1-12 are pending:
Claims 11, 12 are new


The amendment filed 02/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig7
The modification to disclose thickness E1 to be constant.
A review of original Fig7 and the original specification fails to present sufficient written description to support the instant amendment.
Applicant is required to cancel the new matter in the reply to this Office Action.



Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered. 
Objections requiring PRIOR ART label is withdrawn.
Objection based E1 not being shown to be constant in thickness is currently withdrawn, however it has not been deleted from the instant office action due to the intersection with the new matter issue discussed above.
Applicant amendment to the drawings directed towards the objection based on Claim 9/10 not shown claimed matter would have been convincing had the specification been amended similar to applicant’s discussion on page 6.
Objections directed towards the minor informalities of record have been withdrawn.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are mostly persuasive.  The majority of the claim objections of record has been withdrawn, see below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are mostly persuasive.  The majority of the 35 USC 112b rejections of record has been withdrawn, see below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Negri (US 2015/0369058) have been fully considered. 
Applicant asserts, page 7-8, that claim 1 requires that only one ridge and one wall (that of second ridge 42 and second wall 42a) extends in the lip.
The office respectfully disagrees.
First, applicant’s assertions is not commensurate in scope with their claim language, as claim 1 does not include any “consisting of”, “consists of”, “only”, or equivalently restrictive claim construction language.
Second, please see the comparison below between Negri Fig4a on the left and Applicant’s Original Fig7 on the right that has been rotated to be in the same orientation as Negri Fig4a. Various reference characters and lead lines have been removed in order to make the referenced structure easier to see, please refer to the corresponding disclosures for the applicable reference characters. As can be seen in the comparison below, both Negri’s and Applicant’s lip, wall, and ridge structure is essentially the same with the main difference being at most a naming convention to define the lines between the lip/walls/ridges. The lip and wall/ridge structure in both Negri and Applicant are all respectively connected and mutually extends, and any claim language describing the first/second wall/ridge extending relative to the lip of Applicant would be equally anticipated by the corresponding structure of Negri.

    PNG
    media_image1.png
    461
    825
    media_image1.png
    Greyscale



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Withdrawn, shown here until the new matter issue with Fig7 is overcome to improve clarity of the record. (Claim 2, “wherein said first ridge has a constant thickness E1.”, as Fig7 does not show this)
Claim 3, “wherein said second ridge has a thickness E2 less than the constant thickness E1.”, instant Fig7 fails to show this as E1 and E2 appear to be equal
Claim 4, “the third ridge having a thickness E3 equal to E1”, instant Fig7 fails to show this
Claim 9, “The rotor wheel for an aircraft turbomachine, comprising a disc” as explicitly noted to not be shown per Para6
Instant objection will be withdrawn pending sufficient amendment to the specification to incorporate the corresponding disclosure from Remarks dated 02/25/2022.
Claim 10, “An aircraft turbomachine”
Instant objection will be withdrawn pending sufficient amendment to the specification to incorporate the corresponding disclosure from Remarks dated 02/25/2022.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to because
Fig1
The following Reference characters are missing in the specification
60, 62, 64
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
The term “blade” is used instead of the more common term “airfoil”. For the instant case, the term “blade” will not be considered to refer to the entire structure of the vane, but rather as only a reference to the airfoil itself.
The term “stacking axis” is defined in Para4 and by Axis X in Fig1/3


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L7-11, amend “the external platform comprising a pressure side lateral edge and a suction side lateral edge[[s being]] located on the pressure side and the suction side respectively, and each of the pressure side lateral edge and the suction side lateral edge [[being ]]configured to cooperate in a form-fitting manner with complementary lateral edges of adjacent vanes, each of the pressure side lateral edge and the suction side lateral edge[[s]] comprising” to greatly improve the clarity of the claim language
L16,18, amend “the at least one projecting lip” to improve clarity by providing full formal antecedent basis
Instant objection is extended to all instances of the issue
Claim 2
L1, amend “[[said]]the rectilinear first ridge” to improve clarity by applying consistent antecedent basis indication, and by providing full formal antecedent basis
Claim 4
L2, amend “[[said]] the suction side” to improve clarity by applying consistent antecedent basis indication
Claim 8
L2, amend “[[said]]the rectilinear first ridge” to improve clarity by applying consistent antecedent basis indication, and by providing full formal antecedent basis
Claim 11
Amend in corresponding manner as discussed in claim 1.
L7, “on the side of” may be a typo based on applicant’s amendments to claim 1. Please confirm.
Claim 12
Amend in corresponding manner as discussed in claim 1.
L7, “on the side of” may be a typo based on applicant’s amendments to claim 1. Please confirm.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-4, 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2
L1-2, “said first ridge has a constant thickness E1” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of thickness E1 having a constant thickness, as original Fig7 clearly discloses a non-constant thickness E1 and a review of the original written specification fails to present support for a constant thickness E1, as 
Claim 12
L11-13 “the wear-resistant covering of the pressure side lateral edge extends over one first wall of a rectilinear first ridge extending between the first projecting lip and the second projecting lip outside of the first projecting lip and the second projecting lip” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the wear-resistant covering outside of the first and second projecting lip.
A review of the specification results in two instances of “outside” in Para7/25, however neither discloses the cited limitation. Further, the drawings do not appear to disclose the cited limitation.
Claims dependent on a rejected claim are rejected based on dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L1-3, “the rotor vane … being rigidly connected to a rotor” renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unknown if the rotor structure is or is not a required structure of the claim language, as the claim is directed towards “A rotor vane” per the preamble, however including the rotor itself would require structure beyond the sub-assembly of just “A rotor vane”, and therefore invokes a question of scope.
For the purpose of applying art, the office will read the cited limitation as a functional limitation that the rotor vane must be capable of performing, however the rotor itself is not itself required structure in order of one to infringe the claim scope.
L17-18, “being inclined relative …” renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation, as the corresponding structure may be either of the pressure side lateral edge, or the second wall, or the second ridge, or another structure.
Claim 10
L1-2, renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unclear what, if any, limitation is provided to limit the scope of claim 1
Claim 11
L1-2, “the rotor vane … being rigidly connected to a rotor” renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unknown if the rotor structure is or is not a required structure of the claim language, as the claim is directed towards “A rotor vane” per the preamble, however including the rotor itself would require structure beyond the sub-assembly of just “A rotor vane”, and therefore invokes a question of scope.
For the purpose of applying art, the office will read the cited limitation as a functional limitation that the rotor vane must be capable of performing, however the rotor itself is not itself required structure in order of one to infringe the claim scope.
L15 “the projecting lip” renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unknown which projecting lip is the antecedent basis for the cited limitation.
Claim 12
L1-2, “the rotor vane … being rigidly connected to a rotor” renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unknown if the rotor structure is or is not a required structure of the claim language, as the claim is directed towards “A rotor vane” per the preamble, however including the rotor itself would require structure beyond the sub-assembly of just “A rotor vane”, and therefore invokes a question of scope.
For the purpose of applying art, the office will read the cited limitation as a functional limitation that the rotor vane must be capable of performing, however the rotor itself is not itself required structure in order of one to infringe the claim scope.
L15 “the projecting lip” renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unknown which projecting lip is the antecedent basis for the cited limitation.
Claims dependent on a rejected claim are rejected based on dependency


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negri (US 2015/0369058).
Claim 1
Negri discloses:
“A rotor vane for an aircraft turbomachine (Fig2-5; Para1/40), the rotor vane having 
an axis of rotation and being rigidly connected to a rotor (functional limitation. Para5/6/42) and a stacking axis (Fig2; Para6) and comprising 
a blade (airfoil 101) extending between an internal platform (inner platform 102) and an external platform (outer platform 105) bearing at least one projecting lip (lips best seen Fig2/3/5), 
the blade comprising a pressure side and an suction side (best seen Fig2/4/5, pressure side on right of Fig4, suction side on left of Fig4, pressure side on back-left of Fig5, suction side on front-right of Fig5) and the external platform comprising pressure side and suction side lateral edges (best seen Fig4, edges 201/202) being located on the pressure side and the suction side respectively (best seen Fig4), and being configured to cooperate in a form-fitting manner with complementary lateral edges of adjacent vanes (functional language. Best seen Fig2/4b), 
each pressure side and suction side lateral edges comprising a wear-resistant covering (best seen Fig4b/5b, anti-wear material 7), 
characterized in that the wear-resistant covering of the pressure side lateral edge extends over one first wall of a rectilinear first ridge (see annotated Fig4b below, first ridge with wall shown by annotated solid line rectangle), and 
over one second wall of a second ridge (see annotated Fig4b below, second ridge with wall shown by annotated dotted line rectangle) extending at least partially in the projecting lip (best seen Fig4/5) and 
being inclined relative to the rectilinear first ridge in a direction parallel to a transverse axis of elongation of the projecting lip (see annotated Fig4b below, .”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

    PNG
    media_image2.png
    652
    665
    media_image2.png
    Greyscale

Claim 2
Negri discloses: “The rotor vane according to claim 1, wherein said first ridge has a constant thickness E1 (best seen Fig4).”
Claim 3
Negri discloses: “The rotor vane according to claim 2, wherein said second ridge has a thickness E2 less than the constant thickness E1 (best seen Fig4).”
Claim 4
Negri discloses: “The rotor vane according to claim 2, wherein the wear-resistant covering of the lateral edge located on a side of said suction side extends over a third wall of a third ridge (see annotated Fig4b above, third ridge with wall shown by annotated solid line oval), the third ridge having a thickness E3 equal to E1 (best seen Fig4).”
Claim 5
Negri discloses: “The rotor vane according to claim 1, wherein said second wall of said second ridge extends between 20 to 50% of a height of the projecting lip in which the second ridge extends, measured along the stacking axis (best seen Fig5, the wall of the second ridge extends within 20-50% of the height of the lip, and extends over 20-50% of the height of the lip).”
Claim 6
Negri discloses: “The rotor vane according to claim 1, wherein the projecting lip comprises two opposite longitudinal ends, one of which comprises at least partially said second wall of said second ridge (best seen Fig2/4/5, lip includes second ridge on pressure side end), and one other of which comprises an excess thickness in a direction perpendicular to the transverse axis of elongation (best seen Fig4/5, lip has thickness extensions in the direction perpendicular to the primary lip direction, in the region of the third ridge).”
Claim 7
Negri discloses: “The rotor vane according to claim 1, wherein the projecting lip is inclined with respect to a plane perpendicular to said axis of rotation (best seen Fig2/4/5, lip has an angle of incline that exists when measured relative to the axis of rotation).”
Claim 8
Negri discloses: “The rotor vane according to claim 1, wherein said second ridge has a first end connected to one end of said first ridge and a second free end located at said pressure side lateral edge (see annotated Fig4b above, the left end of second ridge is connected to the right end of first ridge, and the right end of second ridge is free on pressure side edge 202).”
Claim 9
Negri discloses: “A rotor wheel for an aircraft turbomachine, comprising a disc carrying at a periphery an annular row of rotor vanes (Para5/6/42, “At its proximal end 102, the blade includes for example a root 104 by which it is attached to a disc of the rotor of the turbomachine. Several movable blades can be attached to a rotor disc, their heels 105 being then positioned edge to edge so as to form a circumferential ring.”) according to claim 1 (see claim 1).”
Claim 10
Negri discloses: “An aircraft turbomachine (instant preamble is not limiting, see discussion below. Para1/40) comprising at least one rotor vane according to claim 1 (see claim 1).”
The office would like to make additional reference to Rowe v. Dror, 112 F.3d 473,478 (Fed. Cir. 1997), which states “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.
Claim 11
Negri discloses:
“A rotor vane for an aircraft turbomachine (Fig2-5; Para1/40), the rotor vane having 
an axis of rotation and being rigidly connected to a rotor (functional limitation. Para5/6/42) and a stacking axis (Fig2; Para6) and comprising 
a blade (airfoil 101) extending between an internal platform (inner platform 102) and an external platform (outer platform 105) bearing a first projecting lip and a second projecting lip (lips best seen Fig2/3/5), 
the blade comprising a pressure side and an suction side (best seen Fig2/4/5, pressure side on right of Fig4, suction side on left of Fig4, pressure side on back-left of Fig5, suction side on front-right of Fig5) and the external platform comprising pressure side and suction side lateral edges (best seen Fig4, edges 201/202) being located on the side of the pressure side and the suction side respectively (best seen Fig4), and being configured to cooperate in a form-fitting manner with complementary lateral edges of adjacent vanes (functional language. Best seen Fig2/4b), 
each pressure side and suction side lateral edges comprising a wear-resistant covering (best seen Fig4b/5b, anti-wear material 7), characterized in that the wear-resistant covering of the pressure side lateral edge extends over one first wall of a rectilinear first ridge extending between the first projecting lip and the second projecting lip (see annotated Fig4b below, first ridge with wall shown by annotated solid line rectangle, first ridge extends at least partially in the direction defined by the first and second projecting lip), and over one second wall of a second ridge (see annotated Fig4b below, second ridge with wall shown by annotated dotted line rectangle) extending at least partially in the first projecting lip (best seen Fig4/5) and being inclined relative to the rectilinear first ridge in a direction parallel to a transverse axis of elongation of the projecting lip (see annotated Fig4b below, first ridge and second ridge are angled relative to eachother, and the second ridge is parallel to primary lip direction).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

    PNG
    media_image2.png
    652
    665
    media_image2.png
    Greyscale

Claim 12
Negri discloses:
“A rotor vane for an aircraft turbomachine (Fig2-5; Para1/40), the rotor vane having 
an axis of rotation and being rigidly connected to a rotor (functional limitation. Para5/6/42) and a stacking axis (Fig2; Para6) and comprising 
a blade (airfoil 101) extending between an internal platform (inner platform 102) and an external platform (outer platform 105) bearing a first projecting lip and a second projecting lip (lips best seen Fig2/3/5), 
the blade comprising a pressure side and an suction side (best seen Fig2/4/5, pressure side on right of Fig4, suction side on left of Fig4, pressure side on back-left of Fig5, suction side on front-right of Fig5) and the external platform comprising pressure side and suction side lateral edges (best seen Fig4, edges 201/202) being located on the side of the pressure side and the suction side respectively (best seen Fig4), and being configured to cooperate in a form-fitting manner with complementary lateral edges of adjacent vanes (functional language. Best seen Fig2/4b), 
each pressure side and suction side lateral edges comprising a wear-resistant covering (best seen Fig4b/5b, anti-wear material 7), characterized in that the wear-resistant covering of the pressure side lateral edge extends over one first wall of a rectilinear first ridge extending between the first projecting lip and the second projecting lip outside of the first projecting lip and the second projecting lip (see annotated Fig4b below, first ridge with wall shown by annotated solid line rectangle, first ridge extends at least partially in the direction defined by the first and second projecting lip and is located outside the first/second projecting lip to at least the same degree as applicant has written support for the instant limitation), and 
over one second wall of a second ridge (see annotated Fig4b below, second ridge with wall shown by annotated dotted line rectangle) extending at least partially in the first projecting lip (best seen Fig4/5) and being inclined relative to the rectilinear first ridge in a direction parallel to a transverse axis of elongation of the projecting lip (see annotated Fig4b below, first ridge and second ridge are angled relative to eachother, and the second ridge is parallel to primary lip direction).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

    PNG
    media_image2.png
    652
    665
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745           

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745